DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 10, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtz et al., U.S. Publication No. 2019/0248487, hereinafter, “Holtz”.

As per claim 1, Holtz discloses a method comprising: 
receiving two or more overlapping images depicting a landscape underneath an airborne unmanned aerial vehicle (UAV) (Holtz, ¶0032-0034, The UAV 100 also includes various sensors for automated navigation and flight control 112, and one or more image capture devices 114 and 115 for capturing images of the surrounding physical environment while in flight. “Images,” in this context, include both still images and captured video … In the example depicted in FIG. 1, the image capture devices 114 and/or 115 are depicted capturing an object 102 in the physical environment ... In some cases, the image capture devices may be configured to capture images ... for use in autonomous navigation ... The image capture device 114 may be configured to capture images for use by a visual navigation system in guiding autonomous flight by the UAV 100 and/or a tracking system for tracking other objects in the physical environment; Holtz, ¶0058, Example process 400 begins at step 402 with receiving sensor data (i.e., perception inputs) from one or more sensors onboard or otherwise associated with the UAV while the UAV is in flight through a physical environment. As previously discussed, the sensors may include visual sensors such as image capture device 114 and/or 115 as well as other types of sensors 112 configured to perceive certain aspects of the physical environment); 
generating, based on the two or more overlapping images, a depth map for the landscape (Holtz, ¶0048, The perception inputs 306 may include images received from one or more image capture devices 114/115, results of processing such images (e.g., disparity images or depth values), and/or sensor data from one or more other sensors 112 onboard the UAV 100; Holtz, ¶0059, generate a “ground map” of the physical environment ... the ground map may comprise an arrangement of multiple cells, each of the multiple cells representing a particular portion of a surface in the physical environment. Each cell may be associated with data indicative of perceived characteristics ... of that portion of the physical environment corresponding to the cell … the characteristic data for a given cell may include statistics regarding the height of various points along the surface in an area corresponding to the cell); 
identifying, based on the depth map, regions of the landscape having a depth variance below a threshold value (Holtz, ¶0067, if the characteristic data is related to height statistics, the step of evaluating a footprint may include aggregating height values for multiple cells in the ground map 510 and identifying an arrangement of cells that have height statistics that are within some threshold level of variance (e.g., indicating relatively level ground); 
determining, for each of the regions of the landscape having a depth variance below the threshold value, a landing zone quality score indicative of the depth variance and a semantic type of the region of the landscape (Holtz, ¶0068, the step of identifying a footprint may include evaluating multiple candidate footprints (e.g., in parallel or sequentially), where each of the multiple candidate footprints includes a different subset of the cells in the ground map 510 and is offset from each other by at least one cell ... and selecting a particular candidate footprint from the multiple candidate footprints. In some embodiments, the selected footprint may just be the first candidate foot print evaluated by the landing system 150 that satisfies the one or more specified landing criteria. Alternatively, the landing system 150 may evaluate a particular number of candidate footprints and select a best footprint from the candidates as long as it satisfies the one or more specified landing criteria. For example, in the case of height variance, the landing system 150 may select a candidate footprint with a lowest height variance from among the multiple candidates as long as that height variance is below a threshold variance level; Holtz, ¶0072-0073, As previously alluded to, in certain embodiments, the landing system 150 may be configured to choose the flattest area on the ground in response to determining landing is requested or necessary … Using the height statistics for the various cells in the ground map, a landing system 150 may identify a footprint with a height variance that satisfies some specified criterion (e.g., below a threshold level)); 
identifying, based on the landing zone quality scores, a suitable location for landing the UAV (Holtz, ¶0046, The landing system 150, operating separately or in conjunction with the motion planner 130, may be configured to determine when to initiate a landing procedure (e.g., in response to a user command or a detected event such as low battery), identify a landing location (e.g., based on images received from image capture devices 114 and/or 115 and/or data from other sensors 112 (e.g., IMU, GPS, proximity sensors, etc.)) and generate control commands configured to cause the UAV to land at the selected location); and 
causing the UAV to automatically navigate toward and land on the suitable location (Holtz, ¶0070, Once a footprint is identified, example process 400 continues at step 408 with designating a landing area on the surface in the physical environment based on the identified footprint and at step 410 with causing the UAV 100 to autonomously land on the designated landing area).

As per claim 7, Holtz discloses the method of claim 1, wherein the two or more overlapping images comprise photographic images, radar images, or lidar images (Holtz, ¶0078, embodiments rely on capturing height information using visual sensors such as stereoscopic cameras, other types of sensors may similarly be employed. For example, a UAV 100 may be equipped with downward facing range sensors such as LIDAR to continually scan the ground below the UAV to collect height data).

As per claim 9, Holtz discloses the method of claim 1, wherein the suitable location for landing the UAV comprises: a pre-determined landing location (Holtz, ¶0091-0092); a region having a highest landing zone quality score (Holtz, ¶0089); a nearest location having an above-threshold landing zone quality score (Holtz, ¶0089); or a suitable location identified over a predetermined interval from a most-recent flightpath of the UAV (Holtz, ¶0089, Assuming the UAV 100 needs to land (either in response to a user command or in response to an event such as low battery), the landing system 150 can utilize the calculated variance for each footprint in the ground map to identify a footprint that satisfies some specified criterion in order to select an area on the physical ground for landing ... This criterion may specify selection of the footprint with the lowest variance in the ground map for landing. Alternatively, or in addition, the criterion may specify some maximum allowable variance ... criterion may be user-specified, fixed, or dynamically changed in response to certain conditions. For example, if the UAV 100 battery is low and immediate landing is required, the landing system 150 may simply select a footprint in the immediate vicinity with the lowest variance in height values; Holtz, ¶0091,  the landing system 150 may be configured with a heuristic to prefer a footprint that is closest to a last known position (e.g., altitude) of some object, such as the user when selecting a footprint for landing; Holtz, ¶0092, Other heuristics can be added manually or learned based on use cases, ensuring that the UAV 100 is configured to land in the most intuitive and convenient (i.e., preferable) location).

As per claim 10, Holtz discloses a system comprising: 
an unmanned aerial vehicle (UAV) (Holtz, ¶0032, FIG. 1 shows an example configuration of a UAV 100); 
an image-capture device coupled to the UAV (Holtz, ¶0032, The UAV 100 also includes various sensors for automated navigation and flight control 112, and one or more image capture devices 114 and 115 for capturing images of the surrounding physical environment while in flight. “Images,” in this context, include both still images and captured video); and 
processing circuitry coupled to the UAV (Holtz, ¶0057, the process 400 depicted in FIG. 4 may be represented in instructions stored in memory that are then executed by a processing unit), and configured to: 
receive, from the image-capture device, two or more overlapping images depicting a landscape underneath the UAV (Holtz, ¶0032-0034, The UAV 100 also includes various sensors for automated navigation and flight control 112, and one or more image capture devices 114 and 115 for capturing images of the surrounding physical environment while in flight. “Images,” in this context, include both still images and captured video … In the example depicted in FIG. 1, the image capture devices 114 and/or 115 are depicted capturing an object 102 in the physical environment ... In some cases, the image capture devices may be configured to capture images ... for use in autonomous navigation ... The image capture device 114 may be configured to capture images for use by a visual navigation system in guiding autonomous flight by the UAV 100 and/or a tracking system for tracking other objects in the physical environment; Holtz, ¶0058, Example process 400 begins at step 402 with receiving sensor data (i.e., perception inputs) from one or more sensors onboard or otherwise associated with the UAV while the UAV is in flight through a physical environment. As previously discussed, the sensors may include visual sensors such as image capture device 114 and/or 115 as well as other types of sensors 112 configured to perceive certain aspects of the physical environment); 
generate, based on the two or more overlapping images, a depth map for the landscape (Holtz, ¶0048, The perception inputs 306 may include images received from one or more image capture devices 114/115, results of processing such images (e.g., disparity images or depth values), and/or sensor data from one or more other sensors 112 onboard the UAV 100; Holtz, ¶0059, generate a “ground map” of the physical environment ... the ground map may comprise an arrangement of multiple cells, each of the multiple cells representing a particular portion of a surface in the physical environment. Each cell may be associated with data indicative of perceived characteristics ... of that portion of the physical environment corresponding to the cell … the characteristic data for a given cell may include statistics regarding the height of various points along the surface in an area corresponding to the cell); 
identify, based on the depth map, regions of the landscape having a depth variance below a threshold value (Holtz, ¶0067, if the characteristic data is related to height statistics, the step of evaluating a footprint may include aggregating height values for multiple cells in the ground map 510 and identifying an arrangement of cells that have height statistics that are within some threshold level of variance (e.g., indicating relatively level ground); 
determine, for each of the regions of the landscape having a depth variance below the threshold value, a landing zone quality score indicative of the depth variance and a semantic type of the region of the landscape (Holtz, ¶0068, the step of identifying a footprint may include evaluating multiple candidate footprints (e.g., in parallel or sequentially), where each of the multiple candidate footprints includes a different subset of the cells in the ground map 510 and is offset from each other by at least one cell ... and selecting a particular candidate footprint from the multiple candidate footprints. In some embodiments, the selected footprint may just be the first candidate foot print evaluated by the landing system 150 that satisfies the one or more specified landing criteria. Alternatively, the landing system 150 may evaluate a particular number of candidate footprints and select a best footprint from the candidates as long as it satisfies the one or more specified landing criteria. For example, in the case of height variance, the landing system 150 may select a candidate footprint with a lowest height variance from among the multiple candidates as long as that height variance is below a threshold variance level; Holtz, ¶0072-0073, As previously alluded to, in certain embodiments, the landing system 150 may be configured to choose the flattest area on the ground in response to determining landing is requested or necessary … Using the height statistics for the various cells in the ground map, a landing system 150 may identify a footprint with a height variance that satisfies some specified criterion (e.g., below a threshold level)); 
identify, based on the landing zone quality scores, a suitable location for landing the UAV (Holtz, ¶0046, The landing system 150, operating separately or in conjunction with the motion planner 130, may be configured to determine when to initiate a landing procedure (e.g., in response to a user command or a detected event such as low battery), identify a landing location (e.g., based on images received from image capture devices 114 and/or 115 and/or data from other sensors 112 (e.g., IMU, GPS, proximity sensors, etc.)) and generate control commands configured to cause the UAV to land at the selected location); and 
cause the UAV to automatically navigate toward and land on the suitable location (Holtz, ¶0070, Once a footprint is identified, example process 400 continues at step 408 with designating a landing area on the surface in the physical environment based on the identified footprint and at step 410 with causing the UAV 100 to autonomously land on the designated landing area).

As per claim 16, Holtz discloses the system of claim 10, wherein the two or more overlapping images comprise photographic images, radar images, or lidar images (Holtz, ¶0078, embodiments rely on capturing height information using visual sensors such as stereoscopic cameras, other types of sensors may similarly be employed. For example, a UAV 100 may be equipped with downward facing range sensors such as LIDAR to continually scan the ground below the UAV to collect height data).

As per claim 18, Holtz discloses the system of claim 10, wherein the suitable location for landing the UAV comprises: a pre-determined landing location (Holtz, ¶0091-0092); a region having a highest landing zone quality score (Holtz, ¶0089); a nearest location having an above-threshold landing zone quality score (Holtz, ¶0089); or a suitable location identified over a predetermined interval from a most-recent flightpath of the UAV (Holtz, ¶0089, Assuming the UAV 100 needs to land (either in response to a user command or in response to an event such as low battery), the landing system 150 can utilize the calculated variance for each footprint in the ground map to identify a footprint that satisfies some specified criterion in order to select an area on the physical ground for landing ... This criterion may specify selection of the footprint with the lowest variance in the ground map for landing. Alternatively, or in addition, the criterion may specify some maximum allowable variance ... criterion may be user-specified, fixed, or dynamically changed in response to certain conditions. For example, if the UAV 100 battery is low and immediate landing is required, the landing system 150 may simply select a footprint in the immediate vicinity with the lowest variance in height values; Holtz, ¶0091,  the landing system 150 may be configured with a heuristic to prefer a footprint that is closest to a last known position (e.g., altitude) of some object, such as the user when selecting a footprint for landing; Holtz, ¶0092, Other heuristics can be added manually or learned based on use cases, ensuring that the UAV 100 is configured to land in the most intuitive and convenient (i.e., preferable) location).

As per claim 19, Holtz discloses a non-transitory, computer readable medium comprising instructions that, when executed by a processor, cause the processor to: 
receive, from an image-capture device, two or more overlapping images depicting a landscape underneath a UAV (Holtz, ¶0032-0034, The UAV 100 also includes various sensors for automated navigation and flight control 112, and one or more image capture devices 114 and 115 for capturing images of the surrounding physical environment while in flight. “Images,” in this context, include both still images and captured video … In the example depicted in FIG. 1, the image capture devices 114 and/or 115 are depicted capturing an object 102 in the physical environment ... In some cases, the image capture devices may be configured to capture images ... for use in autonomous navigation ... The image capture device 114 may be configured to capture images for use by a visual navigation system in guiding autonomous flight by the UAV 100 and/or a tracking system for tracking other objects in the physical environment; Holtz, ¶0058, Example process 400 begins at step 402 with receiving sensor data (i.e., perception inputs) from one or more sensors onboard or otherwise associated with the UAV while the UAV is in flight through a physical environment. As previously discussed, the sensors may include visual sensors such as image capture device 114 and/or 115 as well as other types of sensors 112 configured to perceive certain aspects of the physical environment); 
generate, based on the two or more overlapping images, a depth map for the landscape (Holtz, ¶0048, The perception inputs 306 may include images received from one or more image capture devices 114/115, results of processing such images (e.g., disparity images or depth values), and/or sensor data from one or more other sensors 112 onboard the UAV 100; Holtz, ¶0059, generate a “ground map” of the physical environment ... the ground map may comprise an arrangement of multiple cells, each of the multiple cells representing a particular portion of a surface in the physical environment. Each cell may be associated with data indicative of perceived characteristics ... of that portion of the physical environment corresponding to the cell … the characteristic data for a given cell may include statistics regarding the height of various points along the surface in an area corresponding to the cell); 
identify, based on the depth map, regions of the landscape having a depth variance below a threshold value (Holtz, ¶0067,  if the characteristic data is related to height statistics, the step of evaluating a footprint may include aggregating height values for multiple cells in the ground map 510 and identifying an arrangement of cells that have height statistics that are within some threshold level of variance (e.g., indicating relatively level ground); 
determine, for each of the regions of the landscape having a depth variance below the threshold value, a landing zone quality score indicative of the depth variance and a semantic type of the region of the landscape (Holtz, ¶0068, the step of identifying a footprint may include evaluating multiple candidate footprints (e.g., in parallel or sequentially), where each of the multiple candidate footprints includes a different subset of the cells in the ground map 510 and is offset from each other by at least one cell ... and selecting a particular candidate footprint from the multiple candidate footprints. In some embodiments, the selected footprint may just be the first candidate foot print evaluated by the landing system 150 that satisfies the one or more specified landing criteria. Alternatively, the landing system 150 may evaluate a particular number of candidate footprints and select a best footprint from the candidates as long as it satisfies the one or more specified landing criteria. For example, in the case of height variance, the landing system 150 may select a candidate footprint with a lowest height variance from among the multiple candidates as long as that height variance is below a threshold variance level; Holtz, ¶0072-0073, As previously alluded to, in certain embodiments, the landing system 150 may be configured to choose the flattest area on the ground in response to determining landing is requested or necessary … Using the height statistics for the various cells in the ground map, a landing system 150 may identify a footprint with a height variance that satisfies some specified criterion (e.g., below a threshold level)); 
identify, based on the landing zone quality scores, a suitable location for landing the UAV (Holtz, ¶0046, The landing system 150, operating separately or in conjunction with the motion planner 130, may be configured to determine when to initiate a landing procedure (e.g., in response to a user command or a detected event such as low battery), identify a landing location (e.g., based on images received from image capture devices 114 and/or 115 and/or data from other sensors 112 (e.g., IMU, GPS, proximity sensors, etc.)) and generate control commands configured to cause the UAV to land at the selected location); and 
cause the UAV to automatically navigate toward and land on the suitable location (Holtz, ¶0070, Once a footprint is identified, example process 400 continues at step 408 with designating a landing area on the surface in the physical environment based on the identified footprint and at step 410 with causing the UAV 100 to autonomously land on the designated landing area).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al., U.S. Publication No. 2019/0248487, hereinafter, “Holtz”.

As per claim 2, Holtz discloses the method of claim 1.  In a separate embodiment Holtz discloses wherein determining the landing zone quality scores comprises feeding the depth map and the two or more overlapping images into a neural network trained to distinguish between different semantic types of landscapes (Holtz, ¶0093; Holtz, ¶0154, In some embodiments, the object detection system can utilize a deep convolutional neural network for object detection. For example, the input may be a digital image (e.g., image 1902), and the output may be a tensor with the same spatial dimension. Each slice of the output tensor may represent a dense segmentation prediction, where each pixel's value is proportional to the likelihood of that pixel belonging to the class of object corresponding to the slice; Holtz, ¶0157, Distinguishing between instances of detected objects may be based on an analysis of pixels corresponding to detected objects ... this process may involve applying a deep convolutional neural network to distinguish individual instances of detected objects).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Holtz to include the neural network as taught by a separate embodiment of Holtz in order to provide a well-known alternate means to determine different classes of objects (Holtz, ¶0157).

Regarding claim(s) 11 and 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 2) applies, mutatis mutandis, to the subject-matter of claim(s) 11 and 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 2.


Claim(s) 3-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al., U.S. Publication No. 2019/0248487, hereinafter, “Holtz” as applied to claims 1 and 10 above, and further in view of Yamashita, Tetsuo, et al. "Autonomous Flight of Unmanned Multicopter Using Super Wide-Angle Stereo Vision System." ICAS, 2018, hereinafter, “Yamashita”.

As per claim 3, Holtz discloses the method of claim 1, and (Holtz, ¶0135, data received from sensors onboard the UAV 100 can be processed to generate a 3D map of the surrounding physical environment while estimating the relative positions and/or orientations of the UAV 100 and/or other objects within the physical environment. This process is sometimes referred to as simultaneous localization and mapping (SLAM). In such embodiments, using computer vision processing, a system in accordance with the present teaching, can search for dense correspondence between images with overlapping FOV (e.g., images taken during sequential time steps and/or stereoscopic images taken at the same time step). The system can then use the dense correspondences to estimate a depth or distance to each pixel represented in each image. These depth estimates can then be used to continually update a generated 3D model of the physical environment taking into account motion estimates for the image capture device) but does not explicitly disclose the following limitations as further recited however Yamashita discloses wherein generating the depth map comprises: 
predicting, based on a first pose of the UAV, a first image of the two or more overlapping images captured at the first pose of the UAV, and a second image of the two or more overlapping images, a second pose of the UAV (Yamashita, page 4, 2.2 Self-Localization, VO pipeline consists of feature extraction task and feature tracking task and pose estimation task. Feature extraction task is a task to extract feature points from the image. Feature tracking task is a task to search for the same feature point between sequential frames. Pose estimation task is a task to estimate the movement of the drone by using information on feature points of the previous frame and feature points of the current frame ... Pose estimation task is processed after feature point tracking task (Fig. 4). The pose estimation task is a task to estimate the relative pose of the drone from previous frame to the current frame and estimate global pose ... The relative pose can be obtained from the three-dimensional position of the feature point in the previous frame and the image position in the current frame); and 
determining, based on the first pose, the first image, the second pose, and the second image, a depth of the landscape depicted in the first image (Yamashita, page 3, 2 Super Wide-Angle Stereo Vision System, estimates the self-position and velocity of 6 degrees of freedom and makes 3D obstacle map using images taken with two fish-eye cameras).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the self-localization algorithm as taught by Yamashita for the self-localization algorithm as taught by Holtz in order to provide alternate means for localization of the drone (Yamashita, page 4, 2.2 Self-Localization). 

As per claim 4, Holtz and Yamashita disclose the method of claim 3, wherein predicting the second pose of the UAV comprises feeding the first pose, the first image, and the second image into a neural network trained to estimate the second pose, and wherein the method further comprises feeding the depth map back into the neural network as training data to improve subsequent pose estimations (Holtz, ¶0168, In some embodiments, deep convolutional neural networks may be applied to generate the parameter estimates based on multiple data sources (e.g., the perception inputs) to assist in generating future trajectory estimates and thereby assist in tracking).

As per claim 5, Holtz and Yamashita disclose the method of claim 3, wherein the first pose comprises a first translation of the UAV and a first orientation of the UAV, and wherein the second pose of the UAV comprises a second translation of the UAV and a second orientation of the UAV (Yamashita, page 4, 2.2 Self-Localization, Pose estimation task is processed after feature point tracking task (Fig. 4). The pose estimation task is a task to estimate the relative pose of the drone from previous frame to the current frame and estimate global pose. The pose is six degrees of freedom (3 degrees of freedom translation and 3 degrees of freedom rotation)).

As per claim 6, Holtz and Yamashita disclose the method of claim 5, wherein causing the UAV to navigate toward the suitable location comprises determining, based on the second translation and the second orientation and the depth map, a change in translation, a change in orientation, and a change in height between the second pose and the suitable region of the landscape (Holtz, ¶0046, The landing system 150, operating separately or in conjunction with the motion planner 130, may be configured to determine when to initiate a landing procedure (e.g., in response to a user command or a detected event such as low battery), identify a landing location (e.g., based on images received from image capture devices 114 and/or 115 and/or data from other sensors 112 (e.g., IMU, GPS, proximity sensors, etc.)) and generate control commands configured to cause the UAV to land at the selected location; Holtz, ¶0127,  the positions and/or orientations of the UAV 100 and various other physical objects in the physical environment can be estimated using any one or more of the subsystems illustrated in FIG. 12. By tracking changes in the positions and/or orientations over time (continuously or at regular or irregular time intervals (i.e., continually)), the motions (e.g., velocity, acceleration, etc.) of UAV 100 and other objects may also be estimated; Holtz, ¶0133-0134; Holtz, ¶0144).

Regarding claim(s) 12-15: 
A corresponding reasoning as given earlier (see rejection of claim(s) 3-6) applies, mutatis mutandis, to the subject-matter of claim(s) 12-15, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 3-6.


Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al., U.S. Publication No. 2019/0248487, hereinafter, “Holtz” as applied to claims 1 and 10 above, and further in view of Brockers, Roland, et al. "Computer vision for micro air vehicles." Advances in Embedded Computer Vision. Springer, Cham, 2014. 73-107, hereinafter, “Brockers”.

As per claim 8, Holtz discloses the method of claim 1, but does not explicitly disclose the following limitations as further recited however Brockers discloses further comprising causing an image-capture device of the UAV to capture the two or more overlapping images at a frequency of about 1 Hertz (Brockers, page 99, 4.4.3 Embedded Implementation, When running the landing site detection algorithm in parallel with our pose estimation frame work on the Hummingbird/U2, we achieved a frame rate of 1Hz for landing map updates. Our experiments showed that this frame rate is reasonable for fully autonomous landing site detection).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Holtz to include the frame rate as taught by Brockers in order to provide for real-time onboard processing of frames for autonomous landing (Brockers, page 104, 4.5 Conclusion).

As per claim 17, Holtz discloses the system of claim 10, but does not explicitly disclose the following limitations as further recited however Brockers discloses further comprising causing the image-capture device coupled to the UAV to capture the two or more overlapping images at a frequency of about 1 Hertz (Brockers, page 99, 4.4.3 Embedded Implementation, When running the landing site detection algorithm in parallel with our pose estimation frame work on the Hummingbird/U2, we achieved a frame rate of 1Hz for landing map updates. Our experiments showed that this frame rate is reasonable for fully autonomous landing site detection).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Holtz to include the frame rate as taught by Brockers in order to provide for real-time onboard processing of frames for autonomous landing (Brockers, page 104, 4.5 Conclusion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668